Exhibit 10.L

PREFERRED SECURITIES GUARANTEE AGREEMENT

VALLEY NATIONAL BANCORP

Dated as of November 7, 2001



--------------------------------------------------------------------------------

CROSS REFERENCE TABLE

Section of Section of Guarantee

Trust Indenture Agreement Act of 1939, as amended

 

310(a)

   4.1(a)

310(b)

   2.8, 4.1(c)

310(c)

   N/A

311(a)

   2.2(b)

311(b)

   2.2(b)

311(c)

   N/A

312(a)

   2.2(a)

312(b)

   2.2(b)

312(c)

   N/A

313

   2.3

314(a)

   2.4

314(b)

   N/A

314(c)

   2.5

314(d)

   N/A

314(e)

   1.1, 2.5, 3.2

314(f)

   2.1, 3.2

315(a)

   3.1(d), 3.2(a)

315(b)

   2.7

315(c)

   3.1(c)

315(d)

   3.1(d), 3.2(a), 8.1

315(e)

   N/A

316(a)

   1.1, 2.6, 5.4

316(b)

   5.3, 5.4

316(c)

   9.2

317(a)

   N/A

317(b)

   N/A

318(a)

   2.1(a)

318(b)

   2.1(b)

318(c)

   2.1(b)

--------------------------------------------------------------------------------

* This Cross-Reference Table does not constitute part of this Guarantee
Agreement and shall not affect the interpretation of any of its terms or
provisions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

   4

SECTION 1.1

  Definitions and Interpretation    4

ARTICLE II

   7

SECTION 2.1

  Trust Indenture Act; Application    7

SECTION 2.2

  Lists of Holders of Securities    8

SECTION 2.3

  Reports by the Preferred Securities Guarantee Trustee    8

SECTION 2.4

  Periodic Reports    8

SECTION 2.5

  Evidence of Compliance with Conditions Precedent    9

SECTION 2.6

  Waiver of Events of Default    9

SECTION 2.7

  Notice of Events of Default    9

SECTION 2.8

  Conflicting Interests    10

ARTICLE III

   10

SECTION 3.1

  Powers and Duties of the Preferred Securities Guarantee Trustee    10

SECTION 3.2

  Certain Rights of Preferred Securities Guarantee Trustee    12

SECTION 3.3

  Not Responsible for Recitals or Issuance of Preferred Securities Guarantee   
14

ARTICLE IV

   14

SECTION 4.1

  Capital Securities Guarantee Trustee; Eligibility    14

SECTION 4.2

  Appointment, Removal and Resignation of Preferred Securities Guarantee Trustee
   15

ARTICLE V

   16

SECTION 5.1

  Guarantee    16

SECTION 5.2

  Waiver of Notice and Demand    16

SECTION 5.3

  Obligations Not Affected    16

SECTION 5.4

  Rights of Holders    17

SECTION 5.5

  Guarantee of Payment    18

SECTION 5.6

  Subrogation    18

SECTION 5.7

  Independent Obligations    18

ARTICLE VI

   18

SECTION 6.1

  Limitation of Transactions    18

SECTION 6.2

  Ranking    19



--------------------------------------------------------------------------------

ARTICLE VII

   19

SECTION 7.1

  Termination    19

ARTICLE VIII

   20

SECTION 8.1

 

Exculpation

   20

SECTION 8.2

 

Compensation and Indemnification

   20

ARTICLE IX

   21

SECTION 9.1

 

Successors and Assigns

   21

SECTION 9.2

 

Amendments

   21

SECTION 9.3

 

Notices

   21

SECTION 9.4

 

Benefit

   22

SECTION 9.5

 

Governing Law

   22

 

- 2 -



--------------------------------------------------------------------------------

PREFERRED SECURITIES GUARANTEE AGREEMENT

This PREFERRED SECURITIES GUARANTEE AGREEMENT (the “Preferred Securities
Guarantee”), dated as of November 7, 2001 is executed and delivered by VALLEY
NATIONAL BANCORP, a New Jersey corporation (the “Guarantor”), and THE BANK OF
NEW YORK, a New York banking corporation, as trustee (the “Preferred Securities
Guarantee Trustee” or “Trustee”), for the benefit of the Holders (as defined
herein) from time to time of the Preferred Securities (as defined herein) of VNB
CAPITAL TRUST I, a Delaware statutory business trust (the “Issuer”).

WHEREAS, pursuant to an Amended and Restated Declaration of Trust (the
“Declaration”), dated as of November 7, 2001, by and among the trustees of the
Issuer named therein, the Guarantor, as sponsor, and the Holders from time to
time of undivided beneficial interests in the assets of the Issuer, the Issuer
is issuing on the date hereof 7,000,000 Preferred securities, having a
liquidation amount of $25 per security and an aggregate liquidation amount of
$175,000,000 (or up to $200,000,000 aggregate liquidation amount of additional
Preferred Securities pursuant to an overallotment option granted to the
underwriters of the Preferred Securities), such Preferred securities being
designated the 7 3/4% Trust Originated Preferred SecuritiesSM (“TOPrSSM”) (the
“Preferred Securities”).

WHEREAS, as incentive for the Holders to purchase the Preferred Securities, the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth in this Preferred Securities Guarantee, to pay the Guarantee Payments (as
defined herein) to the Holders of the Preferred Securities, and the Guarantor
agrees to make certain other payments on the terms and conditions set forth
herein.

WHEREAS, the Guarantor is also executing and delivering the Common Securities
Guarantee Agreement, dated as of November 7, 2001 (the “Common Securities
Guarantee”), for the benefit of the holders of the Common Securities (as defined
herein), the terms of which provide that if an Event of Default (as defined in
the Declaration) has occurred and is continuing, the rights of holders of the
Common Securities to receive Guarantee Payments under the Common Securities
Guarantee are subordinated, to the extent and in the manner set forth in the
Common Securities Guarantee, to the rights of Holders of Preferred Securities to
receive Guarantee Payments under this Preferred Securities Guarantee.

NOW, THEREFORE, in consideration of the purchase by each Holder of the Preferred
Securities, which purchase the Guarantor hereby acknowledges shall benefit the
Guarantor, the Guarantor executes and delivers this Preferred Securities
Guarantee for the benefit of such Holders.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions and Interpretation

In this Preferred Securities Guarantee, unless the context otherwise requires:

(a) capitalized terms used in this Preferred Securities Guarantee but not
defined in the preamble above have the respective meanings assigned to them in
this Section 1.1;

(b) terms defined in the Declaration as in effect at the date of execution of
this Preferred Securities Guarantee have the same meaning when used in this
Preferred Securities Guarantee unless otherwise defined in this Preferred
Securities Guarantee;

(c) a term defined anywhere in this Preferred Securities Guarantee has the same
meaning throughout;

(d) all references to “the Preferred Securities Guarantee” or “this Preferred
Securities Guarantee” are references to this Preferred Securities Guarantee as
modified, supplemented or amended from time to time;

(e) all references in this Preferred Securities Guarantee to Articles and
Sections are references to Articles and Sections of this Preferred Securities
Guarantee, unless otherwise specified;

(f) a term defined in the Trust Indenture Act has the same meaning when used in
this Preferred Securities Guarantee, unless otherwise defined in this Preferred
Securities Guarantee or unless the context otherwise requires; and

(g) a reference to the singular includes the plural and vice versa.

“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act of 1933, as amended, or any successor rule thereunder.

“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on
which banking institutions in Wilmington, Delaware, Wayne, New Jersey or New
York, New York are authorized or required by law or executive order to remain
closed.

“Common Securities” shall mean the securities representing common undivided
beneficial interests in the assets of the Issuer.

 

- 4 -



--------------------------------------------------------------------------------

“Corporate Trust Office” shall mean the office of the Preferred Securities
Guarantee Trustee at which the corporate trust business of the Preferred
Securities Guarantee Trustee shall, at any particular time, be principally
administered, which office at the date of execution of this Agreement is located
at 5 Penn Plaza, 13th Floor, New York, New York 10001.

“Covered Person” shall mean any Holder or beneficial owner of Preferred
Securities.

“Debentures” shall mean the series of subordinated debt securities of the
Guarantor designated the 7 3/4% Junior Subordinated Deferrable Interest
Debentures due December 15, 2031, held by the Property Trustee (as defined in
the Declaration) of the Issuer.

“Event of Default” shall mean a default by the Guarantor on any of its payment
or other obligations under this Preferred Securities Guarantee; provided,
however, that, except with respect to default in respect of any Guarantee
Payment, no default by the Guarantor hereunder shall constitute an Event of
Default unless the Guarantor shall have received written notice of the default
and shall not have cured such default within 60 days after receipt thereof.

“Guarantee Payments” shall mean the following payments or distributions, without
duplication, with respect to the Preferred Securities, to the extent not paid or
made by or on behalf of the Issuer: (i) any accumulated and unpaid Distributions
(as defined in the Declaration) that are required to be paid on such Preferred
Securities, to the extent the Issuer has funds available therefor at such time,
(ii) the redemption price, including all accumulated and unpaid Distributions to
the date of redemption (the “Redemption Price”), to the extent the Issuer has
funds available therefor at such time, with respect to any Preferred Securities
called for redemption, and (iii) upon a voluntary or involuntary dissolution,
winding up or liquidation of the Issuer (other than in connection with the
distribution of Debentures to the Holders in exchange for Preferred Securities
or in connection with the redemption of the Preferred Securities, in each case
as provided in the Declaration), the lesser of (a) the aggregate of the
liquidation amount and all accumulated and unpaid Distributions on the Preferred
Securities to the date of payment, to the extent the Issuer has funds available
therefor at such time, and (b) the amount of assets of the Issuer remaining
available for distribution to Holders after satisfaction of liabilities to
creditors of the Issuer as required by applicable law (in either case, the
“Liquidation Distribution”). If an Event of Default hereunder or an Event of
Default under the Declaration (as defined therein) has occurred and is
continuing, no Guarantee Payments under the Common Securities Guarantee with
respect to the Common Securities or any guarantee payment under the Common
Securities Guarantee or any Other Common Securities Guarantee shall be made
until the Holders of the Preferred Securities shall be paid in full the
Guarantee Payments to which they are entitled under this Preferred Securities
Guarantee.

“Holder” shall mean any holder, as registered on the books and records of the
Issuer, of any Preferred Securities; provided, however, that, in determining
whether the holders of the requisite percentage of Preferred Securities have
given any request, notice, consent or waiver hereunder, “Holder” shall not
include the Guarantor or any Person actually known to a Responsible Officer of
the Preferred Securities Guarantee Trustee to be an Affiliate of the Guarantor.

 

- 5 -



--------------------------------------------------------------------------------

“Indemnified Person” shall mean the Preferred Securities Guarantee Trustee
(including in its individual capacity), any Affiliate of the Preferred
Securities Guarantee Trustee, or any officers, directors, shareholders, members,
partners, employees, representatives, nominees, custodians or agents of the
Preferred Securities Guarantee Trustee.

“Indenture” shall mean the Indenture, dated as of November 7, 2001, between
Valley National Bancorp, as issuer of Debentures (the “Debenture Issuer”), and
The Bank of New York, as trustee, pursuant to which the Debentures are to be
issued to the Property Trustee of the Issuer.

“Majority in Liquidation Amount of the Preferred Securities” shall mean, except
as provided by the Trust Indenture Act, a vote by Holder(s) of the Preferred
Securities, voting separately as a class, of more than 50% of the aggregate
liquidation amount (including the amount that would be paid on redemption,
liquidation or otherwise, plus accumulated and unpaid Distributions to but
excluding the date upon which the voting percentages are determined) of all
outstanding Preferred Securities, excluding Preferred Securities held by the
Guarantor, the Issuer or any Affiliate thereof.

“Officers’ Certificate” shall mean, with respect to any Person, a certificate
signed by the Chairman, the Vice Chairman, the Chief Executive Officer, the
President, an Executive or Senior Vice President, a Vice President, the Chief
Financial Officer and the Secretary or an Assistant Secretary. Any Officers’
Certificate delivered with respect to compliance with a condition or covenant
provided for in this Preferred Securities Guarantee shall include:

(a) a statement that each officer signing the Officers’ Certificate has read the
covenants or conditions and the definitions relating thereto;

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer on behalf of such Person in rendering
the Officer’s Certificate;

(c) a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

(d) a statement as to whether or not, in the opinion of each such officer, such
condition or covenant has been complied with.

“Other Common Securities Guarantees” shall have the same meaning as “Other
Guarantees” in the Common Securities Guarantee.

 

- 6 -



--------------------------------------------------------------------------------

“Other Debentures” shall mean all junior subordinated debentures, other than the
Debentures (as defined in the Indenture), issued by the Guarantor, from time to
time and sold to trusts other than the Issuer to be established by the Guarantor
(if any), in each case similar to the Issuer.

“Other Guarantees” shall mean all guarantees, other than this Preferred
Securities Guarantee, to be issued by the Guarantor with respect to preferred
securities (if any) similar to the Preferred Securities, issued by trusts other
than the Issuer to be established by the Guarantor (if any), in each case
similar to the Issuer.

“Person” shall mean a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, or government or any
agency or political subdivision thereof, or any other entity of whatever nature.

“Preferred Securities Guarantee Trustee” shall mean The Bank of New York, as
Trustee under the Preferred Securities Guarantee, unless and until a Successor
Preferred Securities Guarantee Trustee has been appointed and has accepted such
appointment pursuant to the terms of this Preferred Securities Guarantee and
thereafter means each such Successor Preferred Securities Guarantee Trustee.

“Responsible Officer” shall mean, with respect to a Person, any officer with
direct responsibility for the administration of any matters relating to this
Preferred Securities Guarantee.

“Successor Preferred Securities Guarantee Trustee” shall mean a successor
Preferred Securities Guarantee Trustee possessing the qualifications to act as
Preferred Securities Guarantee Trustee under Section 4.1.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended.

“Trust Securities” shall mean the Common Securities and the Preferred
Securities, collectively.

ARTICLE II

TRUST INDENTURE ACT

SECTION 2.1 Trust Indenture Act; Application

(a) This Preferred Securities Guarantee is subject to the provisions of the
Trust Indenture Act that are required to be part of this Preferred Securities
Guarantee and shall, to the extent applicable, be governed by such provisions.

 

- 7 -



--------------------------------------------------------------------------------

(b) If and to the extent that any provision of this Preferred Securities
Guarantee limits, qualifies or conflicts with the duties imposed by Section 310
to 317, inclusive, of the Trust Indenture Act, such imposed duties shall
control. If any provision of this Preferred Securities Guarantee modifies or
excludes any provision of the Trust Indenture Act that may be so modified or
excluded, the modified or excluded provision of the Trust Indenture Act shall be
deemed to apply to this Preferred Securities Guarantee as so modified or
excluded, as the case may be.

SECTION 2.2 Lists of Holders of Securities

(a) The Guarantor shall provide the Preferred Securities Guarantee Trustee
(unless the Preferred Securities Guarantee Trustee is otherwise the registrar of
the Preferred Securities) with a list, in such form as the Preferred Securities
Guarantee Trustee may reasonably require, of the names and addresses of the
Holders of the Preferred Securities (“List of Holders”) as of such date,
(i) within fourteen (14) days after each record date for payment of
Distributions (as defined in the Declaration), and (ii) at any other time within
30 days of receipt by the Guarantor of a written request for a List of Holders
as of a date no more than 14 days before such List of Holders is given to the
Preferred Securities Guarantee Trustee; provided, however, that the Guarantor
shall not be obligated to provide such List of Holders at any time the List of
Holders does not differ from the most recent List of Holders given to the
Preferred Securities Guarantee Trustee by the Guarantor. The Preferred
Securities Guarantee Trustee may destroy any List of Holders previously given to
it upon receipt of a new List of Holders.

(b) The Preferred Securities Guarantee Trustee shall comply with its obligations
under Sections 31l(a), 31l(b) and Section 312(b) of the Trust Indenture Act.

SECTION 2.3 Reports by the Preferred Securities Guarantee Trustee

By June 14 of each year, commencing June 14, 2002, the Preferred Securities
Guarantee Trustee shall provide to the Holders of the Preferred Securities such
reports, dated as of May 15 of each year, as are required by Section 313 of the
Trust Indenture Act, if any, in the form and in the manner provided by
Section 313 of the Trust Indenture Act. The Preferred Securities Guarantee
Trustee shall also comply with the requirements of Section 313(d) of the Trust
Indenture Act.

SECTION 2.4 Periodic Reports

The Guarantor shall provide to the Preferred Securities Guarantee Trustee such
documents, reports and information as are required by Section 314 of the Trust
Indenture Act (if any) and the compliance certificate required by Section 314 of
the Trust Indenture Act in the form, in the manner and at the times required by
Section 314 of the Trust Indenture Act. Delivery of such reports, information
and documents to the Preferred Securities Guarantee Trustee is for informational
purposes only and the Preferred Securities Guarantee Trustee’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Guarantor’s
compliance with any of its covenants hereunder (as to which the Preferred
Securities Guarantee Trustee is entitled to rely exclusively on Officers’
Certificates).

 

- 8 -



--------------------------------------------------------------------------------

SECTION 2.5 Evidence of Compliance with Conditions Precedent

The Guarantor shall provide to the Preferred Securities Guarantee Trustee such
evidence of compliance with the conditions precedent, if any, provided for in
this Preferred Securities Guarantee that relate to any of the matters set forth
in Section 314(c) of the Trust Indenture Act. Any certificate or opinion
required to be given by an officer pursuant to Section 314(c)(1) may be given in
the form of an Officers’ Certificate.

SECTION 2.6 Waiver of Events of Default

The Holders of a Majority in Liquidation Amount of the Preferred Securities may,
by vote, on behalf of the Holders of all of the Preferred Securities, waive any
past Event of Default and its consequences. Upon such waiver, any such Event of
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Preferred Securities
Guarantee, but no such waiver shall extend to any subsequent or other default or
Event of Default or impair any right consequent thereon.

SECTION 2.7 Notice of Events of Default

(a) The Preferred Securities Guarantee Trustee shall, within 10 Business Days
after the occurrence of an Event of Default with respect to this Preferred
Securities Guarantee actually known to a Responsible Officer of the Preferred
Securities Guarantee Trustee, transmit by mail, first class postage prepaid, to
all Holders of the Preferred Securities, notices of all such Events of Default,
unless such Events of Default have been cured before the giving of such notice;
provided, however, that, except in the case of an Event of Default arising from
the non-payment of any Guarantee Payment, the Preferred Securities Guarantee
Trustee shall be protected in withholding such notice if and so long as a
Responsible Officer of the Preferred Securities Guarantee Trustee in good faith
determines that the withholding of such notice is in the interests of the
Holders of the Preferred Securities.

(b) The Preferred Securities Guarantee Trustee shall not be deemed to have
knowledge of any Event of Default unless the Preferred Securities Guarantee
Trustee shall have received written notice, or a Responsible Officer of the
Preferred Securities Guarantee Trustee charged with the administration of the
Declaration shall have obtained actual knowledge, of such Event of Default.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 2.8 Conflicting Interests

The Declaration shall be deemed to be specifically described in this Preferred
Securities Guarantee for the purposes of clause (i) of the first proviso
contained in Section 310(b) of the Trust Indenture Act.

SECTION 2.9 Guarantee Trustee May File Proofs of Claim

Upon the occurrence of an Event of Default, the Trustee is hereby authorized to
(a) recover judgment, in its own name and as trustee of an express trust,
against the Guarantor for the whole amount of any Guarantee Payments remaining
unpaid and (b) file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have its claims and those of the Holders of
the Preferred Securities allowed in any judicial proceedings relative to the
Guarantor, its creditors or its property.

ARTICLE III

POWERS, DUTIES AND RIGHTS OF

PREFERRED SECURITIES GUARANTEE TRUSTEE

SECTION 3.1 Powers and Duties of the Preferred Securities Guarantee Trustee

(a) This Preferred Securities Guarantee shall be held by the Preferred
Securities Guarantee Trustee for the benefit of the Holders of the Preferred
Securities, and the Preferred Securities Guarantee Trustee shall not transfer
this Preferred Securities Guarantee to any Person except a Holder of the
Preferred Securities exercising his or her rights pursuant to Section 5.4(b) or
to a Successor Preferred Securities Guarantee Trustee on acceptance by such
Successor Preferred Securities Guarantee Trustee of its appointment to act as
Successor Preferred Securities Guarantee Trustee. The right, title and interest
of the Preferred Securities Guarantee Trustee shall automatically vest in any
Successor Preferred Securities Guarantee Trustee, and such vesting and
succession of title shall be effective whether or not conveyancing documents
have been executed and delivered pursuant to the appointment of such Successor
Preferred Securities Guarantee Trustee.

(b) If an Event of Default actually known to a Responsible Officer of the
Preferred Securities Guarantee Trustee has occurred and is continuing, the
Preferred Securities Guarantee Trustee shall enforce this Preferred Securities
Guarantee for the benefit of the Holders of the Preferred Securities.

(c) The Preferred Securities Guarantee Trustee, before the occurrence of any
Event of Default (of which, other than a default in respect of any Guarantee
Payment, a Responsible Officer of the Property Trustee has actual knowledge) and
after the curing of all such Events of Default that may have occurred, shall
undertake to perform only such duties as are specifically set forth in this
Preferred Securities Guarantee, and no implied covenants or

 

- 10 -



--------------------------------------------------------------------------------

obligations shall be read into this Preferred Securities Guarantee against the
Preferred Securities Guarantee Trustee. In case an Event of Default has occurred
(that has not been cured or waived pursuant to Section 2.6) and is actually
known to a Responsible Officer of the Preferred Securities Guarantee Trustee,
the Preferred Securities Guarantee Trustee shall exercise such of the rights and
powers vested in it by this Preferred Securities Guarantee, and use the same
degree of care and skill in its exercise thereof, as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.

(d) No provision of this Preferred Securities Guarantee shall be construed to
relieve the Preferred Securities Guarantee Trustee from liability for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

(i) prior to the occurrence of any Event of Default (of which, other than a
default in respect of any Guarantee Payment, a Responsible Officer of the
Property Trustee has actual knowledge) and after the curing or waiving of all
such Events of Default that may have occurred:

(A) the duties and obligations of the Preferred Securities Guarantee Trustee
shall be determined solely by the express provisions of this Preferred
Securities Guarantee, and the Preferred Securities Guarantee Trustee shall not
be liable except for the performance of such duties and obligations as are
specifically set forth in this Preferred Securities Guarantee, and no implied
covenants or obligations shall be read into this Preferred Securities Guarantee
against the Preferred Securities Guarantee Trustee; and

(B) in the absence of bad faith on the part of the Preferred Securities
Guarantee Trustee, the Preferred Securities Guarantee Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon any certificates or opinions furnished to the Preferred
Securities Guarantee Trustee and conforming to the requirements of this
Preferred Securities Guarantee; provided, however, that in the case of any such
certificates or opinions that by any provision hereof are specifically required
to be furnished to the Preferred Securities Guarantee Trustee, the Preferred
Securities Guarantee Trustee shall be under a duty to examine the same to
determine whether or not on their face they conform to the requirements of this
Preferred Securities Guarantee;

(ii) the Preferred Securities Guarantee Trustee shall not be liable for any
errors of judgment made in good faith by a Responsible Officer of the Preferred
Securities Guarantee Trustee, unless it shall be proved that the Preferred
Securities Guarantee Trustee or such Responsible Officer was negligent in
ascertaining the pertinent facts upon which such judgment was made;

(iii) the Preferred Securities Guarantee Trustee shall not be liable with
respect to any actions taken or omitted to be taken by it in good faith in
accordance with the direction of the Holders of a Majority in Liquidation Amount
of the Preferred Securities relating to the time, method and place of conducting
any proceeding for any remedy available to the Preferred Securities Guarantee
Trustee, or exercising any trust or power conferred upon the Preferred
Securities Guarantee Trustee under this Preferred Securities Guarantee; and

 

- 11 -



--------------------------------------------------------------------------------

(iv) no provision of this Preferred Securities Guarantee shall require the
Preferred Securities Guarantee Trustee to expend or risk its own funds or
otherwise incur personal financial liability in the performance of any of its
duties or in the exercise of any of its rights or powers, if the Preferred
Securities Guarantee Trustee shall have reasonable grounds for believing that
the repayment of such funds or liability is not reasonably assured to it under
the terms of this Preferred Securities Guarantee or indemnity, reasonably
satisfactory to the Preferred Securities Guarantee Trustee, against such risk or
liability is not reasonably assured to it.

SECTION 3.2 Certain Rights of Preferred Securities Guarantee Trustee

(a) Subject to the provisions of Section 3.1:

(i) the Preferred Securities Guarantee Trustee may conclusively rely, and shall
be fully protected in acting or refraining from acting, upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document believed by it to be genuine and to have been signed, sent or
presented by the proper party or parties;

(ii) any direction or act of the Guarantor contemplated by this Preferred
Securities Guarantee may be sufficiently evidenced by an Officers’ Certificate;

(iii) whenever, in the administration of this Preferred Securities Guarantee,
the Preferred Securities Guarantee Trustee shall deem it desirable that a matter
be proved or established before taking, suffering or omitting any action
hereunder, the Preferred Securities Guarantee Trustee (unless other evidence is
herein specifically prescribed) may, in the absence of bad faith on its part,
request and conclusively rely upon an Officers’ Certificate, which, upon receipt
of such request, shall be promptly delivered by the Guarantor;

(iv) the Preferred Securities Guarantee Trustee shall have no duty to see to any
recording, filing or registration of any instrument or other document (or any
rerecording, refiling or registration thereof);

(v) the Preferred Securities Guarantee Trustee may consult with counsel of its
selection, and the advice or opinion of such counsel with respect to legal
matters shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with such advice or opinion; and such counsel may be counsel to the
Guarantor or any of its Affiliates and may include any of its employees; and the
Preferred Securities Guarantee Trustee shall have the right at any time to seek
instructions concerning the administration of this Preferred Securities
Guarantee from any court of competent jurisdiction;

 

- 12 -



--------------------------------------------------------------------------------

(vi) the Preferred Securities Guarantee Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Preferred Securities
Guarantee at the request or direction of any Holder, unless such Holder shall
have provided to the Preferred Securities Guarantee Trustee such security and
indemnity, reasonably satisfactory to the Preferred Securities Guarantee
Trustee, against the costs, expenses (including attorneys’ fees and expenses and
the expenses of the Preferred Securities Guarantee Trustee’s agents, nominees or
custodians) and liabilities that might be incurred by it in complying with such
request or direction, including such reasonable advances as may be requested by
the Preferred Securities Guarantee Trustee, provided, however, that nothing
contained in this Section 3.2(a)(vi) shall be taken to relieve the Preferred
Securities Guarantee Trustee, upon the occurrence of an Event of Default, of its
obligation to exercise the rights and powers vested in it by this Preferred
Securities Guarantee;

(vii) the Preferred Securities Guarantee Trustee shall have no obligation to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document, but the Preferred Securities Guarantee Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit;

(viii) the Preferred Securities Guarantee Trustee may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents, nominees, custodians or attorneys, and the Preferred Securities
Guarantee Trustee shall not be responsible for any misconduct or negligence on
the part of any such person appointed with due care by it hereunder;

(ix) any action taken by the Preferred Securities Guarantee Trustee or its
agents hereunder shall bind the Holders of the Preferred Securities, and the
signature of the Preferred Securities Guarantee Trustee or its agents alone
shall be sufficient and effective to perform any such action; and no third party
shall be required to inquire as to the authority of the Preferred Securities
Guarantee Trustee to so act or as to its compliance with any of the terms and
provisions of this Preferred Securities Guarantee, both of which shall be
conclusively evidenced by the Preferred Securities Guarantee Trustee’s or its
agent’s taking such action;

(x) whenever in the administration of this Preferred Securities Guarantee the
Preferred Securities Guarantee Trustee shall deem it desirable to receive
instructions with respect to enforcing any remedy or right or taking any other
action hereunder, the Preferred Securities Guarantee Trustee, (i) may request
instructions from the Holders of a Majority in Liquidation Amount of the
Preferred Securities, (ii) may refrain from enforcing such remedy or right or
taking such other action until such instructions are received, and (iii) shall
be protected in conclusively relying on or acting in accordance with such
instructions; and

(xi) the Preferred Securities Guarantee Trustee shall not be liable for any
action taken, suffered, or omitted to be taken by it in good faith, without
negligence, and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Preferred Securities
Guarantee.

 

- 13 -



--------------------------------------------------------------------------------

(b) No provision of this Preferred Securities Guarantee shall be deemed to
impose any duty or obligation on the Preferred Securities Guarantee Trustee to
perform any act or acts or exercise any right, power, duty or obligation
conferred or imposed on it in any jurisdiction in which it shall be illegal, or
in which the Preferred Securities Guarantee Trustee shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts
or to exercise any such right, power, duty or obligation. No permissive power or
authority available to the Preferred Securities Guarantee Trustee shall be
construed to be a duty.

SECTION 3.3 Not Responsible for Recitals or Issuance of Preferred Securities
Guarantee

The recitals contained in this Preferred Securities Guarantee shall be taken as
the statements of the Guarantor, and the Preferred Securities Guarantee Trustee
does not assume any responsibility for their correctness. The Preferred
Securities Guarantee Trustee makes no representation as to the validity or
sufficiency of this Preferred Securities Guarantee.

ARTICLE IV

PREFERRED SECURITIES GUARANTEE TRUSTEE

SECTION 4.1 Preferred Securities Guarantee Trustee; Eligibility

(a) There shall at all times be a Preferred Securities Guarantee Trustee that
shall

(i) not be an Affiliate of the Guarantor; and

(ii) be a corporation or other Person organized and doing business under the
laws of the United States of America or any state or territory thereof or of the
District of Columbia, or a corporation or other Person permitted by the
Securities and Exchange Commission to act as an indenture trustee under the
Trust Indenture Act, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least fifty million U.S.
dollars ($50,000,000), and subject to supervision or examination by federal,
state, territorial or District of Columbia authority; it being understood that
if such corporation or other Person publishes reports of condition at least
annually, pursuant to law or to the requirements of the supervising or examining
authority referred to above, then, for the purposes of this Section 4.1(a)(ii)
and to the extent permitted by the Trust Indenture Act, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.

(b) If at any time the Preferred Securities Guarantee Trustee shall cease to be
eligible to so act under Section 4.1(a), the Preferred Securities Guarantee
Trustee shall immediately resign in the manner and with the effect set out in
Section 4.2(c).

 

- 14 -



--------------------------------------------------------------------------------

(c) If the Preferred Securities Guarantee Trustee has or shall acquire any
“conflicting interest” within the meaning of Section 310(b) of the Trust
Indenture Act, the Preferred Securities Guarantee Trustee and Guarantor shall in
all respects comply with the provisions of Section 310(b) of the Trust Indenture
Act.

SECTION 4.2 Appointment, Removal and Resignation of Preferred Securities
Guarantee Trustee

(a) Subject to Section 4.2(b), the Preferred Securities Guarantee Trustee may be
appointed or removed without cause at any time by the Guarantor except during an
Event of Default.

(b) The Preferred Securities Guarantee Trustee shall not be removed in
accordance with Section 4.2(a) until a Successor Preferred Securities Guarantee
Trustee has been appointed and has accepted such appointment by written
instrument executed by such Successor Preferred Securities Guarantee Trustee and
delivered to the Guarantor.

(c) The Preferred Securities Guarantee Trustee shall hold office until a
Successor Preferred Securities Guarantee Trustee shall have been appointed,
subject to Section 4.1, or until its removal or resignation. The Preferred
Securities Guarantee Trustee may resign from office (without need for prior or
subsequent accounting) by an instrument in writing executed by the Preferred
Securities Guarantee Trustee and delivered to the Guarantor, which resignation
shall not take effect until a Successor Preferred Securities Guarantee Trustee
has been appointed, subject to Section 4.1, and has accepted such appointment by
instrument in writing executed by such Successor Preferred Securities Guarantee
Trustee and delivered to the Guarantor and the resigning Preferred Securities
Guarantee Trustee.

(d) If no Successor Preferred Securities Guarantee Trustee shall have been
appointed and accepted appointment as provided in this Section 4.2 within 60
days after delivery of an instrument of removal or resignation, the Preferred
Securities Guarantee Trustee resigning or being removed may petition any court
of competent jurisdiction for appointment of a Successor Preferred Securities
Guarantee Trustee. Such court may thereupon, after prescribing such notice, if
any, as it may deem proper, appoint a Successor Preferred Securities Guarantee
Trustee.

(e) No Preferred Securities Guarantee Trustee shall be liable for the acts or
omissions to act of any Successor Preferred Securities Guarantee Trustee.

(f) Upon termination of this Preferred Securities Guarantee or removal or
resignation of the Preferred Securities Guarantee Trustee pursuant to this
Section 4.2, the Guarantor shall pay to the Preferred Securities Guarantee
Trustee all amounts due to the Preferred Securities Guarantee Trustee accrued to
the date of such termination, removal or resignation.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE V

GUARANTEE

SECTION 5.1 Guarantee

The Guarantor irrevocably and unconditionally agrees to pay in full to the
Holders the Guarantee Payments (without duplication of amounts theretofore paid
by the Issuer), as and when due, regardless of any defense, right of set-off or
counterclaim that the Issuer may have or assert. The Guarantor’s obligation to
make a Guarantee Payment may be satisfied by direct payment of the required
amounts by the Guarantor to the Holders or by causing the Issuer to pay such
amounts to the Holders.

SECTION 5.2 Waiver of Notice and Demand

The Guarantor hereby waives notice of acceptance of this Preferred Securities
Guarantee and of any liability to which it applies or may apply, presentment,
demand for payment, any right to require a proceeding first against the Issuer
or any other Person before proceeding against the Guarantor, protest, notice of
nonpayment, notice of dishonor, notice of redemption and all other notices and
demands.

SECTION 5.3 Obligations Not Affected

The obligations, covenants, agreements and duties of the Guarantor under this
Preferred Securities Guarantee shall be absolute and unconditional and shall in
no way be affected or impaired by reason of the happening from time to time of
any event, including without limitation the following, whether or not with
notice to, or the consent of, the Guarantor:

(a) the release or waiver, by operation of law or otherwise, of the performance
or observance by the Issuer of any express or implied agreement, covenant, term
or condition relating to the Preferred Securities to be performed or observed by
the Issuer;

(b) the extension of time for the payment by the Issuer of all or any portion of
the Distributions, Redemption Price, Liquidation Distributions or any other sums
payable under the terms of the Preferred Securities or the extension of time for
the performance of any other obligation under, arising out of, or in connection
with, the Preferred Securities (other than an extension of time for payment of
Distributions, Redemption Price, Liquidation Distributions or other sums payable
that result from the extension of any interest payment period on the Debentures
permitted by the Indenture);

(c) any failure, omission, delay or lack of diligence on the part of the Holders
to enforce, assert or exercise any right, privilege, power or remedy conferred
on the Holders pursuant to the terms of the Preferred Securities, or any action
on the part of the Issuer granting indulgence or extension of any kind;

 

- 16 -



--------------------------------------------------------------------------------

(d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer;

(e) any invalidity of, or defect or deficiency in, the Preferred Securities;

(f) the settlement or compromise of any obligation guaranteed hereby or hereby
incurred; or

(g) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a guarantor; it being the intent of this
Section 5.3 that the obligations of the Guarantor with respect to the Guarantee
Payments shall be absolute and unconditional under any and all circumstances.

There shall be no obligation of the Holders to give notice to, or obtain consent
of, the Guarantor with respect to the happening of any of the foregoing.

SECTION 5.4 Rights of Holders

(a) The Holders of a Majority in Liquidation Amount of the Preferred Securities
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Preferred Securities Guarantee Trustee in
respect of this Preferred Securities Guarantee or exercising any trust or power
conferred upon the Preferred Securities Guarantee Trustee under this Preferred
Securities Guarantee; provided, however, that, subject to Section 3.1, the
Preferred Securities Guarantee Trustee shall have the right to decline to follow
any such direction if the Preferred Securities Guarantee Trustee shall
reasonably and in good faith determine that the action so directed would be
unjustly prejudicial to the holders not taking part in such direction or if the
Preferred Securities Guarantee Trustee being advised by counsel determines that
the action or proceeding so directed may not lawfully be taken or if the
Preferred Securities Guarantee Trustee reasonably and in good faith by its board
of directors or trustees, executive committee, or a trust committee of directors
or trustees and/or Responsible Officers shall determine that the action or
proceedings so directed would involve the Preferred Securities Guarantee Trustee
in personal liability.

(b) If the Preferred Securities Guarantee Trustee fails to enforce such
Preferred Securities Guarantee, any Holder of the Preferred Securities may
institute a legal proceeding directly against the Guarantor to enforce the
Preferred Securities Guarantee Trustee’s rights under this Preferred Securities
Guarantee, without first instituting a legal proceeding against the Issuer, the
Preferred Securities Guarantee Trustee or any other person or entity. The
Guarantor waives any right or remedy to require that any action be brought first
against the Issuer or any other person or entity before proceeding directly
against the Guarantor.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 5.5 Guarantee of Payment

This Preferred Securities Guarantee creates a guarantee of payment and not of
collection.

SECTION 5.6 Subrogation

The Guarantor shall be subrogated to all (if any) rights of the Holders of
Preferred Securities against the Issuer in respect of any amounts paid to such
Holders by the Guarantor under this Preferred Securities Guarantee; provided,
however, that the Guarantor shall not (except to the extent required by
mandatory provisions of law) be entitled to enforce or exercise any right that
it may acquire by way of subrogation or any indemnity, reimbursement or other
agreement, in all cases as a result of payment under this Preferred Securities
Guarantee, if, at the time of any such payment, any amounts are due and unpaid
under this Preferred Securities Guarantee. If any amount shall be paid to the
Guarantor in violation of the preceding sentence, the Guarantor agrees to hold
such amount in trust for the Holders and to pay over such amount to the Holders.

SECTION 5.7 Independent Obligations

The Guarantor acknowledges that its obligations hereunder are independent of the
obligations of the Issuer with respect to the Preferred Securities, and that the
Guarantor shall be liable as principal and as debtor hereunder to make Guarantee
Payments pursuant to the terms of this Preferred Securities Guarantee
notwithstanding the occurrence of any event referred to in subsections
(a) through (h), inclusive, of Section 5.3 hereof.

ARTICLE VI

LIMITATION OF TRANSACTIONS; SUBORDINATION

SECTION 6.1 Limitation of Transactions

So long as any Preferred Securities remain outstanding, the Guarantor shall not
nor permit any subsidiary of the Guarantor to (i) declare or pay any dividends
or distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Guarantor’s capital stock, (ii) make any payment of
principal of, or interest, if any, on or repay, repurchase or redeem any debt
securities of the Guarantor (including Other Debentures) that rank pari passu
with or junior in right of payment to the Debentures, (iii) make any guarantee
payments with respect to any guarantee by the Guarantor of the debt securities
of any subsidiary of the Guarantor (including Other Guarantees) if such
guarantee ranks pari passu with or junior in right of payment to the Debentures
(other than (a) dividends or distributions in shares of, or options, warrants,
rights to subscribe for or purchase shares of, common stock of the Guarantor,
(b) any declaration of a dividend in connection with the implementation of a
shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase

 

- 18 -



--------------------------------------------------------------------------------

of any such rights pursuant thereto, (c) payments under this Preferred
Securities Guarantee, (d) as a result of a reclassification of the Guarantor’s
capital stock or the exchange or the conversion of one class or series of the
Guarantor’s capital stock for another class or series of the Guarantor’s capital
stock, (e) the purchase of fractional interests in shares of the Guarantor’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, and (f) purchases of common
stock related to the issuance of common stock or rights under any of the
Guarantor’s benefit or compensation plans for its directors, officers or
employees or any of the Guarantor’s dividend reinvestment plans) if at such time
(l) there shall have occurred any event of which the Guarantor has actual
knowledge that (A) is a Default or Event of Default (each as defined in the
Indenture) and (B) in respect of which the Guarantor shall not have taken
reasonable steps to cure, (2) if the Debentures are held by the Property
Trustee, the Guarantor shall be in default with respect to its payment of any
obligations under this Preferred Securities Guarantee or (3) the Guarantor shall
have given notice of its election of the exercise of its right to commence an
Extended Interest Payment Period as provided in the Indenture and shall not have
rescinded such notice, and such Extended Interest Payment Period, or an
extension thereof, shall have commenced and be continuing, or (iv) amend the
Common Securities Guarantee to reduce, suspend or cancel the subordination, to
the rights of holders of the Preferred Securities, of Guarantee Payments (as
that term is defined in the Common Securities Guarantee with respect to the
Common Securities) with respect to the holders of the Common Securities.

SECTION 6.2 Ranking

The obligations of the Guarantor under this Preferred Securities Guarantee shall
rank pari passu with the obligations of the Guarantor under (i) any Other
Guarantee, (ii) the Indenture and the Debentures issued thereunder; and
(iii) any other security, guarantee or other agreement or obligation that is
expressly stated to rank pari passu with the obligations of the Guarantor under
this Preferred Securities Guarantee or with any obligation that ranks pari passu
with the obligations of the Guarantor under this Preferred Securities Guarantee.

ARTICLE VII

TERMINATION

SECTION 7.1 Termination

This Preferred Securities Guarantee shall terminate and be of no further force
and effect upon (i) full payment of the Redemption Price of all Preferred
Securities, (ii) dissolution, winding up or liquidation of the Issuer,
immediately following the full payment of the amounts payable in accordance with
the Declaration, or (iii) the distribution of all of the Debentures to the
Holders of the Trust Securities. Notwithstanding the foregoing, this Preferred
Securities Guarantee will continue to be effective or will be reinstated, as the
case may be, if at any time any Holder of the Preferred Securities must restore
payment of any sums paid under the Preferred Securities or under this Preferred
Securities Guarantee.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

SECTION 8.1 Exculpation

(a) No Indemnified Person shall be liable, responsible or accountable in damages
or otherwise to the Guarantor or any Covered Person for any loss, damage or
claim incurred by reason of any act or omission performed or omitted by such
Indemnified Person in good faith in accordance with this Preferred Securities
Guarantee and in a manner that such Indemnified Person reasonably believed to be
within the scope of the authority conferred on such Indemnified Person by this
Preferred Securities Guarantee or by law, except that an Indemnified Person
shall be liable for any such loss, damage or claim incurred by reason of such
Indemnified Person’s negligence or willful misconduct with respect to such acts
or omissions.

(b) An Indemnified Person shall be fully protected in relying in good faith upon
the records of the Guarantor and upon such information, opinions, reports or
statements presented to the Guarantor by any Person as to matters the
Indemnified Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Guarantor, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits,
losses, or any other facts pertinent to the existence and amount of assets from
which Distributions to Holders of Preferred Securities might properly be paid.

SECTION 8.2 Compensation and Indemnification

The Guarantor agrees to pay to the Preferred Securities Guarantee Trustee such
compensation for its services as shall be mutually agreed upon by the Guarantor
and the Preferred Securities Guarantee Trustee. The Guarantor shall reimburse
the Preferred Securities Guarantee Trustee upon request for all reasonable
out-of-pocket expenses incurred by it, including the reasonable compensation and
expenses of the Preferred Securities Guarantee Trustee’s agents and counsel,
except any expense as may be attributable to the negligence or bad faith of the
Preferred Securities Guarantee Trustee.

The Guarantor agrees to indemnify each Indemnified Person for, and to hold each
Indemnified Person harmless against, any and all loss, liability, damage,
action, suit, claim or expense incurred without negligence or bad faith on its
part, arising out of or in connection with the acceptance or administration of
the trust or trusts hereunder, including the costs and expenses (including
reasonable legal fees and expenses) of defending itself against, or
investigating, any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder. The provisions of this
Section 8.2 shall survive the termination of this Preferred Securities Guarantee
and shall survive the resignation or removal of the Preferred Securities
Guarantee Trustee.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Successors and Assigns

All guarantees and agreements contained in this Preferred Securities Guarantee
shall bind the successors, assigns, receivers, trustees and representatives of
the Guarantor and shall inure to the benefit of the Holders of the Preferred
Securities then outstanding. Except in connection with any merger or
consolidation of the Guarantor with or into another entity permitted by
Section 10.01 of the Indenture or any sale, transfer, conveyance or other
disposition of the property of the Guarantor permitted by Section 10.01 of the
Indenture, the Guarantor may not assign its rights or delegate its obligations
under this Preferred Securities Guarantee.

SECTION 9.2 Amendments

Except with respect to any changes that do not materially adversely affect the
rights of Holders of the Preferred Securities (in which case no consent of such
Holders will be required), this Preferred Securities Guarantee may only be
amended with the prior approval of the Holders of a Majority in Liquidation
Amount of the Preferred Securities. The provisions of Section 12.2 of the
Declaration with respect to meetings of Holders of the Trust Securities apply to
the giving of such approval. This Preferred Securities Guarantee may not be
amended, and no amendment hereof that affects the Preferred Securities Guarantee
Trustee’s rights, duties or immunities hereunder or otherwise, shall be
effective, unless such amendment is executed by the Preferred Securities
Guarantee Trustee (which shall have no obligation to execute any such amendment,
but may do so in its sole discretion).

SECTION 9.3 Notices

All notices provided for in this Preferred Securities Guarantee shall be in
writing, duly signed by the party giving such notice, and shall be delivered,
telecopied or mailed by first class mail, as follows:

(a) If given to the Issuer, in care of the Administrative Trustee at the
Issuer’s mailing address set forth below (or such other address as the Issuer
may give notice of to the Preferred Securities Guarantee Trustee and the Holders
of the Preferred Securities):

VNB CAPITAL TRUST I

1455 Valley Road

Wayne, New Jersey 07470

Attention: Alan D. Eskow

Telephone: (973) 305-8800

Telecopier: (973) 305-8415

(b) If given to the Preferred Securities Guarantee Trustee, at the Preferred
Securities Guarantee Trustee’s mailing address set forth below (or such other
address as the Preferred Securities Guarantee Trustee may give notice of to the
Holders of the Preferred Securities):

THE BANK OF NEW YORK

5 Penn Plaza, 13th Floor

New York, New York 10001-1810

Attention: Julie Salovitch-Miller

Telephone: (212) 328-7629

Telecopier: (212) 896-7298

 

- 21 -



--------------------------------------------------------------------------------

(c) If given to the Guarantor, at the Guarantor’s mailing address set forth
below (or such other address as the Guarantor may give notice of to the
Preferred Securities Guarantee Trustee and the Holders of the Preferred
Securities):

VALLEY NATIONAL BANCORP

1455 Valley Road

Wayne, New Jersey 07470

Attention: Alan D. Eskow

Telephone: (973) 305-8800

Telecopier: (973) 305-8415

(d) If given to any Holder of the Preferred Securities, at the address set forth
on the books and records of the Issuer.

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

SECTION 9.4 Benefit

This Preferred Securities Guarantee is solely for the benefit of the Holders of
the Preferred Securities and, subject to Section 3.1(a), is not separately
transferable from the Preferred Securities.

SECTION 9.5 Governing Law

THIS PREFERRED SECURITIES GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

 

- 22 -



--------------------------------------------------------------------------------

THIS PREFERRED SECURITIES GUARANTEE is executed as of the day and year first
above written.

 

VALLEY NATIONAL BANCORP as Guarantor By:  

 

Name:   Alan D. Eskow Title:   Executive Vice President and Chief Financial
Officer THE BANK OF NEW YORK as Preferred Securities Guarantee Trustee By:  

 

Name:   Julie Salovitch-Miller Title:   Vice President

 

- 23 -